         Case 1:19-cr-00197-BAH Document 1-1 Filed 06/06/19 Page 1 of 1



                                    STATEMENT OF FACTS

       On Wednesday, June 5, 2019 at approximately 9:00 a.m., members of the Metropolitan
Police Department’s (MPD) Seventh District Crime Suppression Team (CST) conducted a traffic
stop on a silver in color Audi sedan bearing Virginia tag USF4221, with extremely dark
windshield tint traveling in the 2500 block of Alabama Avenue Southeast in Washington, D.C.
The vehicle was being driven by the sole occupant Reginald Hopps (Defendant Hopps).
Defendant Hopps was informed of the purpose of the traffic stop, which was to address the
window tint violation.

          Officer Seward was speaking with Defendant Hopps throughout the traffic stop and
asked Defendant Hopps to turn off the vehicle and remove the keys from the ignition, which he
did. Officer Seward asked Defendant Hopps to exit the vehicle. Defendant Hopps attempted to
return the keys to the ignition and placed his foot on the brake, as if to start the car and flee from
officers. Officer Jarvie was able to obtain the keys from Defendant Hopps. Defendant Hopps was
assisted out of the vehicle by Officer Seward. Officer Jarvie then observed the magazine plate of
a firearm underneath the driver’s seat in a partially open compartment. Defendant Hopps was
placed under arrest.

        The firearm was recovered and determined to be a Glock 30 .45 caliber handgun with a
serial number of BCLR170, loaded with one (1) round in the chamber and twelve (12) rounds in
a thirteen (13) round capacity magazine.

        Defendant Hopps has previously be convicted of a crime punishable by imprisonment for
a term exceeding one year. A criminal history check of Defendant Hopps through the National
Crime Information Center confirmed that the defendant had prior felony convictions in the
Superior Court for the District of Columbia, Criminal Case No. 2016-CF2-016562 and 2015-
CF2-016940. There are no firearms manufactured in the District of Columbia.


                                                       _________________________________
                                                       OFFICER JOSHUA JARVIE
                                                       METROPOLITAN POLICE
                                                       DEPARTMENT

SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF JUNE, 2019.



                                                       ___________________________________
                                                       ROBIN M. MERIWEATHER
                                                       U.S. MAGISTRATE JUDGE
